                 Case 2:18-cr-00155-JCC Document 57 Filed 01/15/21 Page 1 of 5




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0155-JCC
10                              Plaintiff,                    ORDER
11          v.

12   KENYON TAYLOR,

13                              Defendant.
14

15
            This matter comes before the Court on Defendant Kenyon Taylor’s motion for sentence
16
     reduction (Dkt. No. 49) and the parties’ motions to seal (Dkt. Nos. 47, 53). Having thoroughly
17
     considered the parties’ briefing and the relevant record, the Court finds oral argument
18
     unnecessary and hereby DENIES Mr. Taylor’s motion for sentence reduction (Dkt. No. 49) and
19
     GRANTS the parties’ motions to seal (Dkt. Nos. 47, 53) for the reasons explained herein.
20
     I.     BACKGROUND
21
            In December 2018, Mr. Taylor pleaded guilty to possession of methamphetamine with
22
     intent to distribute and possession of a firearm in furtherance of a drug trafficking crime. (Dkt.
23
     Nos. 29, 31, 33, 35.) In the plea agreement, he admitted to selling methamphetamine on three
24
     occasions in May 2018 and attempting to do so on a fourth in June 2018. (Dkt. No. 33 at 6–7.)
25
     On the date he was arrested, Mr. Taylor arranged to sell methamphetamine to an individual he
26


     ORDER
     CR18-0155-JCC
     PAGE - 1
                Case 2:18-cr-00155-JCC Document 57 Filed 01/15/21 Page 2 of 5




 1   later learned was a confidential informant. (Dkt. No. 33 at 7.) When Mr. Taylor was arrested,

 2   officers found a backpack in his car containing two loaded firearms, 41.3 grams of

 3   methamphetamine, smaller amounts of heroin and crack cocaine, more than 50 pills (including

 4   MDMA, buprenorphine hydrochloride/naloxone, carisoprodol, and oxycodone), plastic baggies,

 5   and a digital scale. (Id.) Both firearms were stolen. (Id.) On March 12, 2019, the Court sentenced

 6   Mr. Taylor to 60 months of imprisonment for possession of firearms in furtherance of a drug

 7   trafficking crime and 12 months of imprisonment for possession of methamphetamine with an

 8   intent to distribute, to be served consecutively for a total of 72 months imprisonment, followed
 9   by three years of supervised release. (Dkt. No. 44.) Mr. Taylor has served approximately 31
10   months of his 72-month sentence and is currently incarcerated at FCI Sheridan with a release
11   date of September 1, 2023. (Dkt. No. 56 at 1.)
12            Mr. Taylor argues a sentence reduction is warranted under 18 U.S.C. § 3582(c)(1)(A)(i)
13   because his mild obesity and race place him at a higher risk for complications from COVID-19.
14   (See Dkt. Nos. 49 at 4–8, 55 at 1–4.) The Government opposes release, emphasizing that Mr.
15   Taylor’s mild obesity is manageable at the FDC and Mr. Taylor has not experienced additional
16   complications typically associated with obesity. (Dkt. No. 52 at 7.) The Government also argues
17   that even if the Court finds extraordinary and compelling reasons to reduce Mr. Taylor’s
18   sentence, the 18 U.S.C. § 3553(a) factors do not support a reduction and Mr. Taylor has not

19   demonstrated that he would not pose a danger to the community. (Dkt. No. 52 at 10.)

20   II.      DISCUSSION

21         1. Mr. Taylor’s Motion for Sentence Reduction

22            A court may reduce a term of imprisonment if “extraordinary and compelling reasons

23   warrant such a reduction,” “such a reduction is consistent with applicable policy statements

24   issued by the Sentencing Commission,” and the Court considers the factors set forth in 18 U.S.C.

25

26


     ORDER
     CR18-0155-JCC
     PAGE - 2
               Case 2:18-cr-00155-JCC Document 57 Filed 01/15/21 Page 3 of 5




 1   § 3553(a) to the extent they are applicable. 1 18 U.S.C. § 3582(c)(1)(A). The defendant bears the

 2   burden of making this showing. United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020).

 3   The Sentencing Commission’s relevant policy statement, in turn, states that a court may reduce a

 4   term of imprisonment if “the defendant is not a danger to the safety of any other person or to the

 5   community.” United States Sentencing Guidelines (“USSG”) § 1B1.13. 2

 6          Health conditions that make an inmate significantly more vulnerable to complications

 7   from COVID-19 may constitute extraordinary and compelling circumstances justifying a reduced

 8   sentence. See United States v. Cosgrove, 454 F. Supp. 3d 1063, 1067 (W.D. Wash. 2020). Mr.
 9   Taylor cites his mild obesity and race as constituting such a circumstance. (See Dkt. Nos. 49 at
10   4–8, 55 at 1–4.) However, because a reduction in Mr. Taylor’s sentence would not be consistent
11   with 18 U.S.C. § 3553(a), the Court need not decide whether he has established extraordinary
12   and compelling reasons.
13          The section 3553(a) factors include the nature and circumstances of the underlying
14   offense, the need for the sentence imposed to reflect the seriousness of the offense, the need to
15   promote respect for the law and afford adequate deterrence to criminal conduct, as well as the
16
     1
17     As a threshold matter, a defendant must also demonstrate that he has satisfied 18 U.S.C.
     § 3582(c)(1)(A)’s exhaustion requirement. See United States v. Taylor, 2020 WL 7383648, slip.
18   op. at 1–2 (6th Cir. 2020). Specifically, a defendant must show that he exhausted administrative
     remedies or waited 30 days following receipt of his request by the warden before filing his
19   motion. Id. at 1. Mr. Taylor has made this showing. (See Dkt. No. 49-1.)
     2
20     In light of the statutory changes enacted by the First Step Act, it is unclear whether USSG
     1B1.13 remains an “applicable” policy statement that limits the Court’s discretion. Four Courts
21   of Appeals have held it does not. See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020);
     United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v. Jones, 980 F.3d
22   1098, 1101 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020). The
23   Ninth Circuit has not squarely addressed the issue, and the Court finds it unnecessary to answer
     the question in this case because the Court denies Mr. Taylor’s motion because the 18 U.S.C.
24   § 3553(a) factors weigh against release. See United States v. Ruffin, 978 F.3d 1000, 1008 (6th
     Cir. 2020) (finding it unnecessary to decide whether the policy statement remains binding
25   because the district court denied relief based on the sentencing factors in section 3553(a)).
     Nonetheless, the Court notes that the policy statement remains at the very least instructive and
26   that it may help guide the Court’s discretion. See, e.g., Gunn, 980 F.3d at 1180.

     ORDER
     CR18-0155-JCC
     PAGE - 3
               Case 2:18-cr-00155-JCC Document 57 Filed 01/15/21 Page 4 of 5




 1   applicable sentencing range and the need to avoid unwarranted sentencing disparities. 18 U.S.C.

 2   § 3553(a). Here, releasing Mr. Taylor from confinement early would undermine the goals of

 3   sentencing. As noted in Mr. Taylor’s Presentence Report, in spite of his criminal history, which

 4   included five previous felony convictions for drug distribution, his longest previous period of

 5   confinement was 14 months, and such a sentence was not sufficient to deter Mr. Taylor from

 6   engaging in criminal conduct. (Dkt. No. 36 ¶¶ 26–34.) Even in light of COVID-19, these factors

 7   remain fundamentally unchanged. Reducing Mr. Taylor’s sentence from 72 months to just under

 8   31 months would not promote respect for the law or provide adequate deterrence.
 9          Because Mr. Taylor fails to carry his burden to establish that the Section 3553(a) factors
10   support a reduction in sentence, the Court DENIES his motion for a reduction in sentence.
11      2. Parties’ Motions to Seal
12          The parties move to maintain Mr. Taylor’s medical records under seal. (Dkt. Nos. 48,
13   54.) The Court starts from the position that “[t]here is a strong presumption of public access to
14   [its] files.” W.D. Wash. Local Civ. R. 5(g); see also Nixon v. Warner Commc’ns, Inc., 435 U.S.
15   589, 597 (1978). To overcome that presumption, a party must show “good cause” for sealing a
16   document attached to a non-dispositive motion and “compelling reasons” to seal a document
17   attached to a dispositive pleading. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172,
18   1178–81 (9th Cir. 2006). The Court need not decide whether Mr. Taylor’s motion for a reduction

19   in sentence is a dispositive motion because the Court FINDS that Mr. Taylor has a compelling

20   interest in maintaining his medical records under seal and that interest outweighs the public’s

21   interest in their disclosure. See Karpenski v. Am. Gen. Life Cos., LLC, 2013 WL 5588312, slip.

22   op. at 1 (W.D. Wash. 2013).

23   III.   CONCLUSION

24          For the foregoing reasons, the Court DENIES Mr. Taylor’s motion for sentence reduction

25   (Dkt. No. 49) and GRANTS the parties’ motions to seal (Dkt. Nos. 47, 53). The Court DIRECTS

26   the Clerk to maintain Docket Numbers 48 and 54 under seal.


     ORDER
     CR18-0155-JCC
     PAGE - 4
              Case 2:18-cr-00155-JCC Document 57 Filed 01/15/21 Page 5 of 5




 1         DATED this 15th day of January 2021.

 2

 3

 4

 5
                                                  A
                                                  John C. Coughenour
                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0155-JCC
     PAGE - 5
